Case 2:19-cv-00070-JRG-RSP Document 478 Filed 09/17/20 Page 1 of 1 PageID #: 17581



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


    GREE, INC.,                         §
                                        §
               Plaintiff,               §
                                        §           Case No. 2:19-cv-00070-JRG-RSP
         v.                             §           Case No. 2:19-cv-00071-JRG-RSP
                                        §
    SUPERCELL OY,                       §
                                        §
              Defendant.                §
                          MINUTES FOR JURY TRIAL DAY SIX
               BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                 September 17, 2020

   ATTORNEYS FOR PLAINTIFF:                            See attached.

   ATTORNEYS FOR DEFENDANT:                            See attached.

   LAW CLERKS:                                         Adrienne Dellinger
                                                       Will Nilsson
                                                       Nate Legum

   COURT REPORTER:                                     Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                                   Jan Lockhart

   OPEN: 8:25 a.m.                                                             ADJOURN: 4:30 p.m.



   Time         Minutes
   8:25 a.m.    Exhibits used prior day read into the record.
   8:30 a.m.    Jury returned to the courtroom. Court gave final instructions to the Jury.
   9:35 a.m.    Closing argument for Plaintiff by Mr. Moore.
   9:58 a.m.    Closing argument for Defendant by Mr. Sacksteder.
   10:36 a.m.   Rebuttal closing argument by Mr. Moore.
   10:53 a.m.   Court’s final instructions to the Jury
   4:00 p.m.    Court reconvened. Received notes from Jury. Hearing outside the presence of the
                Jury. Response and exhibits sent back.
   4:30 p.m.    Jury returned to the courtroom to view video. Jury retired to continue deliberations.
                Recess.
